The objections interposed by the defendant to the following proposed cross-interrogatories to be propounded to the defendant should have been sustained: 13, 26 to 38, inclusive, 56 and 64; as to the witness Arthur Walter: 12 to 18, inclusive, 23 to 26, inclusive, 30, 31, 38, 41 and 45 to 48, inclusive; as to the witness Berta Margarete Streller-Botta: 23 to 29, inclusive, 34 to 37, inclusive, 41, 42, *95149 and 56 to 59, inclusive; as to the witness Fritz Zenker, 6, 7, 10 13, 14, 21 and 28 to 32, inclusive; as to the witness Dr. Otto Buerger: 7, 8, 14, 15, 22, 25, 30 to 33, inclusive, and 39 to 44, inclusive. Order, so far as appealed from, unanimously modified accordingly, and, as so modified, afSrmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.